Title: To George Washington from Henry Laurens, 18 June 1778
From: Laurens, Henry
To: Washington, George


                    
                        Dear sir
                        York Town [Pa.] 18th June 1778.
                    
                    It has not been in my power with any convenience to make an earlier acknowledgement of Your Excellency’s favour of the 11th.
                    There were Letters in the Commissioners Packet only for Congress & particular Members then present in the House, one for Mister E. Rutledge unsealed & several also unsealed were brought as being taken from the Express—the utmost caution is necessary in the present conjuncture of our affairs & therefore had any suspicious directions turned up, such should have passed under the Eye of Congress. The Idea of opening other people’s Letters is exceedingly abhorrent to me, but I think Congress have a power over Letters equal at least to that which necessity obliges them sometimes to exercise over persons; but Governor Johnson is too well hackney’d in the ways of Men to trust his deep schemes within our reach.
                    His private Letter to me, by the bye, is notwithstanding all his good sense, no proof of an infallible judgement, I am sure it is one, of his having mistaken his Man, I take the liberty of transmitting it, together with my intended answer & the Letters from Mister Oswald & Mister Manning under this Cover for Your Excellency’s perusal, there are some traits in Mister Oswald’s which strongly imply a determination on the part of Great Britain but reserved as the ultimatum, to submit to  our Independence, I am much inclined to beleive these Commissioners now are or soon will be vested with powers for that purpose. Mister Oswald is a Gentleman of solid understanding & quick perception, of a very large Independent fortune much exceeding a quarter of a Million Sterling, often consulted by Administration; for the goodness of his heart I refer you to this particular part of his Character, he is no place Man, but much Esteem’d by the first Men of each of the political parties—great reliance may be placed on what he writes or even hints.
                    Yesterday there was an extraordinary Motion on our floor for calling upon Members to lay before Congress such Letters as they had received from the Commissioners or other persons, meaning persons in Great Britain on political subjects I could not forbear offering some objections; it appeared to be a dangerous attempt to stretch the power of Congress, my Letters had been read by many Members & were at the se[r]vice of every Gentleman who should request a perusal, but I could never consent to have my property taken from me by an Order from my fellow Citizens destitute of authority for the purpose—this circumstance & some remarks which followed have induced me to put Govr Johnstone’s Letter & my intended answer into Mister Draytons hands who is collecting materials for displaying the Governor’s good designs & no doubt he will according to his usual tone add pretty severe strictures—among other papers I transmit to Your Excellency Copies of the Commissioners Address to Congress & of their Commission these are to be published by order—If no mistake was made a Copy of the Answer of Congress was sent to Your Excellency yesterday in my public Letter.
                    I pray God to support & direct Your Excellency in this moment of extraordinary tryal & am with the most sincere Esteem & Regard Dear sir Your much obliged & Obedient humble servt
                    
                        Henry Laurens.
                    
                